Citation Nr: 1746043	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-34 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a hearing held at the RO in January 2017.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, bilateral hearing loss is the result of noise exposure in military service.

2.  Resolving all doubt in favor of the Veteran, tinnitus is the result of noise exposure in military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary as any error is harmless.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016).

Legal Criteria 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110. 

To establish service connection the evidence must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that service connection is warranted for hearing loss and tinnitus as a result of noise exposure in service.  Because these are intertwined disabilities alleged to have the same cause, the Board shall address these matters together.  

The Veteran testified at his January 2017 hearing that his hearing loss and tinnitus are the result of noise exposure from his service as a signal officer including under combat conditions.  He described his duties as supervising radio communications for combat helicopters and servicing the communications equipment during combat.  Transcript pg 1-5.  VA has conceded noise exposure per the November 2013 Statement of the Case (SOC) which noted his receipt of an Aircraft Crewman Badge and his MOS as a signal officer.  

He testified that his hearing loss and tinnitus did not preexist service and he first noticed these problems shortly before discharge.  He indicated he was around 24 years old when he reported having intermittent trouble hearing and ringing in the ears at his separation examination but was told it would go away, which it later did.  He started treatment for hearing loss and tinnitus a few years after service.  His wife reported being married to him at the time and noticed that there were times that he would cuff his ear with his hand to hear better, but now he seemed to have trouble hearing all the time.  The Veteran confirmed that he has to ask people to repeat themselves.  He testified that he was not currently using hearing aids but was told by an examiner that he might need them.  He said he did not return for follow up to get hearing aids.  See Transcript pg 4, 6-9.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the Board presumes that the January 1962 hearing evaluation was conducted using the ASA standards. Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards. For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).  The revised number is included in parenthesis for the examinations in the STRs.  

Service treatment records show normal ears on the June 1964 pre service examination, and no complaints or history of ear problems in the accompanying report of medical history.  The findings of the June 1964 audiological examination yielded the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
Not done
0 (5)
LEFT
10 (25)
5 (15)
0 (10)
Not done
5 (10)

A July 1965 EAD examination showed normal ears and audiological testing disclosed the following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
+5 (20)
-5 (5)
-5 (5)
-5 (5)
-5 (0)
LEFT
+5 (20)
-5 (5)
5 (15)
10 (20)
5 (10)

Normal ears were noted on the August 1965 Airborne examination and there were no complaints or history of ear problems in the accompanying report of medical history.  The findings of the August 1965 audiological examination disclosed the following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-5 (5)
-5 (5)0
-5 (0)
LEFT
5 (20)
5 (15)
5 (15)
5 (15)
5 (10)

The May 1967 separation examination's audiological findings have been rendered illegible however there were otherwise no findings or complaints of ear problems on the separation examination or in the accompanying report of medical history.  

The earliest evidence of possible hearing loss is a private audiogram dated in August 2011 which yielded roughly drawn findings suggesting hearing loss particularly at 4000 Hertz bilaterally.

The report of a September 2011 VA audiological examination confirmed the presence of bilateral hearing loss.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
35
45
LEFT
30
25
30
35
40

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 in the left ear.  The examiner diagnosed sensorineural hearing loss in the ranges of 500 to 4000 Hertz in both ears.  The etiology opinion was that it is less likely than not that the hearing loss is caused by or the result of any event in service.  The rationale was based on review of the claims file, the current degree of hearing loss, review of STRs and medical history plus review of medical literature which was cited.  Also the examiner opined that there was no significant threshold shift for the worse when comparing audiograms in the entrance and separation examinations, and the hearing was noted to be normal on these examinations.  The examiner did note his noise exposure as a crewman on assault helicopters in Vietnam with no post service occupational or recreational noise exposure.  

The September 2011 VA examiner also diagnosed tinnitus which was opined to be at least as likely as not to be a symptom associated with hearing loss based on tinnitus being a symptom associated with hearing loss.  However the examiner determined that the tinnitus was less likely than not related to service using the same rationale as was used in the unfavorable opinion as to the etiology of hearing loss.  

A February 2017 etiology opinion was obtained by a private audiologist.  This confirmed examination of the Veteran, with the examiner finding the Veteran's sensorineural hearing loss as most likely as not was caused by or a result of noise exposure in service.  The rationale was that being around loud gunfire, grenades and rockets without proper hearing protection more likely than not caused his hearing loss.  Attached to the opinion was an audiological evaluation that showed the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
46
45
45
55
75
LEFT
50
50
50
60
75

Hearing Loss Analysis

After a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted. 

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The Board finds the Veteran's statements and testimony with respect to his noise exposure and subsequent symptoms regarding hearing problems during and shortly after service to be competent and credible as it is consistent with the conditions of his service and supported by the service personnel records.  As noted previously his in-service noise exposure as a signal officer including under combat conditions has been conceded by the VA.  

As for the unfavorable opinion from the September 2011 VA examination, the weight of this examination's opinion is lessened by the fact that such examination was conducted without the benefit of the examiner's consideration of the January 2017 credible lay testimony.  Hence the favorable and unfavorable opinions are in equipoise in this matter.  

Therefore, in light of the Veteran's established in-service noise exposure, his current hearing loss disability for VA purposes, the credible lay statements and the balance of the medical evidence showing a nexus between his hearing loss and service, the Board finds that the evidence weighs in favor of the Veteran's claim.  In cases where the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Tinnitus Analysis 

Based on the evidence of record, the Board finds that entitlement to service connection for tinnitus is warranted as the evidence suggests the tinnitus began in service, and is associated with the hearing loss due to acoustic trauma.  The balance of the lay and medical evidence reflects tinnitus to be a subjective symptom that began in service per the Veteran's competent and credible reported history, to include during his Board hearing testimony.  

The evidence supports a grant of service connection for tinnitus.  The September 2011 VA examiner determined that the tinnitus was at least as likely a symptom of hearing loss which was determined by this examiner to not be related to service.  However as the Board has determined that the evidence supports a grant of entitlement to service connection for the hearing loss based on equipoise, the Board accepts the opinion of the September 2011 VA examiner to the limited extent that it determines that the tinnitus is associated with the hearing loss as a result of the in-service acoustic trauma.  

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  As noted above, the Board finds him credible as to the onset of tinnitus towards the end of service and continuing thereafter, because his statements have been detailed and consistent.

The Veteran has met the current disability requirement, diagnosed as tinnitus, as noted by the competent lay and medical evidence as reported above.  

The Board therefore finds that the Veteran has tinnitus, and that competent and probative medical and lay evidence indicates that it as likely as not began on or around the time of the established in-service exposure to acoustic trauma and continued thereafter as an associated symptom of the service connected hearing loss.  With this in mind, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


